Exhibit 10.2

CONTRIBUTION AGREEMENT

 

THIS CONTRIBUTION AGREEMENT (this “Agreement”) is dated as of June 5, 2007, with
effect as of June 1, 2007, by and between Lexington Realty Trust, a Maryland
real estate investment trust (“LXP”), and The Lexington Master Limited
Partnership, a Delaware limited partnership (“MLP”).

WITNESSETH:

WHEREAS, LXP is the owner of (i) certain limited partnership interests in the
Lexington/Lion Venture L.P., a Delaware limited partnership (the “Partnership”),
(all of the limited partnership interests in the Partnership owned by LXP are
hereafter referred to as the “LP Interests”) issued pursuant to the Limited
Partnership Agreement of the Partnership, dated October 1, 2003, as amended by
three amendments that were effective as of (x) December 4, 2003, (y) August 11,
2004 and (z) December 2005, and adjusted pursuant to the Partial Redemption
Agreement, dated as of June 1, 2007, by and between the Partnership, LXP and
CLPF-LXP/LV, L.P., a Delaware limited partnership, (ii) all of the membership
interests in LXP GP, LLC, a Delaware limited liability company and the managing
general partner of the Partnership (“LXP GP”) (all of the membership interests
in LXP GP hereafter referred to as the “LXP GP Interests”), and (iii) certain
limited partnership interests in Lexington Malvern L.P., a Delaware limited
partnership (“Malvern”) (all of the limited liability interests in Malvern owned
by LXP are hereafter referred to as the “Malvern Interests,” together with the
LP Interests, the “Interests”);

WHEREAS, LXP desires to contribute all of its right, title and interest in the
Interests to the MLP in exchange for units of limited partnership interests in
the MLP (the “Contribution”) in accordance with the provisions of that certain
Second Amended and Restated Agreement of Limited Partnership of the MLP, dated
December 31, 2006 (the “Partnership Agreement”);

WHEREAS, immediately after the Contribution, the MLP will own the Interests; and

WHEREAS, LXP GP, CLPF-LXP/LV, L.P., a Delaware limited partnership, and
CLPF-LXP/LION VENTURE GP, LLC, a Delaware limited liability company,
constituting the other partners in the Partnership, have consented to the
Contribution.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements hereinafter contained, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.         Contribution. On and effective as of the date hereof, subject to the
terms and conditions of this Agreement, LXP hereby contributes, and the MLP
hereby

 

 

--------------------------------------------------------------------------------

                                          
                                                             

 

accepts, the Interests free and clear of all liens, claims, charges and
encumbrances of any kind or nature whatsoever, other than the terms, covenants
and provisions of this Agreement.

2.         Consideration. As consideration for the Contribution, the MLP hereby
issues, in accordance with Section 4.2.B(2) of the Partnership Agreement,
4,103,146 units of limited partnership interests in the MLP to LXP, which units
are issued based on an Agreed Value (as defined in the Partnership Agreement) of
$85,823,445.70.

 

3.

Representations and Warranties of LXP.

(a)       Organization and Authority. LXP is duly organized, validly existing
and in good standing under the laws of its jurisdiction and has all requisite
trust or other power and authority to execute, deliver and perform this
Agreement and to consummate the transaction contemplated hereby. LXP has duly
taken all action necessary to authorize the execution, delivery and performance
of this Agreement.

(b)       No Conflict. Neither the execution of this Agreement nor the
consummation by LXP of the transaction contemplated hereby will contravene the
declaration of trust, bylaws or other formation documents of LXP or will
constitute a violation of or a default under, or conflict with or require a
consent under, any contract, commitment, agreement, understanding, arrangement,
restriction, law, statute, rule, regulation, judgment, order, injunction, suit,
action or proceeding of any kind to which LXP is a party or by which LXP or any
of its assets is bound.

(c)       Valid Agreement. This Agreement has been duly executed and delivered
by LXP and (assuming it is a legal, valid and binding obligation of the MLP), is
the legal, valid and binding obligation of LXP, enforceable against LXP in
accordance with its terms, except as such enforcement may be limited by any
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws affecting creditors’ rights and remedies generally and by general
principles of equity, regardless of whether enforcement is sought in a
proceeding at law or in equity.

(d)       Title to Interests. LXP represents and warrants to the MLP that LXP
has good and marketable title to the Interests, is the record and beneficial
owner of the Interests and has the right to transfer the Interests. Upon the
Contribution, the Interests are, and will be, free and clear of any encumbrances
and liens.

 

4.

Representations and Warranties of the MLP.

(a)       Organization and Authority. The MLP is duly organized, validly
existing and in good standing under the laws of its jurisdiction and has all
requisite partnership or other power and authority to execute, deliver and
perform this

 

--------------------------------------------------------------------------------

                                          
                                                             

 

Agreement and to consummate the transaction contemplated hereby. The MLP has
duly taken all action necessary to authorize the execution, delivery and
performance of this Agreement.

(b)       No Conflict. Neither the execution of this Agreement nor the
consummation by the MLP of the transaction contemplated hereby will contravene
the certificate of limited partnership, partnership agreement or other formation
documents of the MLP or will constitute a violation of or a default under, or
conflict with or require a consent under, any contract, commitment, agreement,
understanding, arrangement, restriction, law, statute, rule, regulation,
judgment, order, injunction, suit, action or proceeding of any kind to which the
MLP is a party or by which the MLP or any of its assets is bound.

(c)       Valid Agreement. This Agreement has been duly executed and delivered
by the MLP and (assuming it is a legal, valid and binding obligation of LXP), is
the legal, valid and binding obligation of the MLP, enforceable against the MLP
in accordance with its terms, except as such enforcement may be limited by any
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws affecting creditors’ rights and remedies generally and by general
principles of equity, regardless of whether enforcement is sought in a
proceeding at law or in equity.

 

5.

Miscellaneous.

(a)       Further Actions. Each party shall execute and deliver such
certificates and other documents and take such other actions as may reasonably
be requested by the other parties in order to consummate or implement the
transactions contemplated by this Agreement.

(b)       Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns,
but shall not be assignable, by operation of law or otherwise, by any party
without the prior written consent of the other party.

(c)       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. A facsimile, telecopy or
other reproduction of this Agreement may be executed by one or more parties
hereto, and an executed copy of this Agreement may be delivered by one or more
parties hereto by facsimile or similar instantaneous electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen, and such execution and delivery shall be considered valid, binding and
effective for all purposes as of the date first written above. At the request of
any party hereto, all parties hereto agree to execute an original of this
Agreement as well as any facsimile, telecopy or other reproduction hereof.

 

--------------------------------------------------------------------------------

                                          
                                                             

 

(d)       Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
the conflicts of law principles of such State.

[Signature Page Follows]

 

--------------------------------------------------------------------------------

THIS AGREEMENT has been signed by each of the parties hereto as of the date
first set forth above.

LEXINGTON REALTY TRUST

 

By:/s/ Joseph S. Bonventre

 

Name: Joseph S. Bonventre

 

Title: Senior Vice President

 

THE LEXINGTON MASTER LIMITED PARTNERSHIP

By: Lex GP-1 Trust, its general partner

 

By:/s/ Joseph S. Bonventre

 

Name: Joseph S. Bonventre

 

Title: Senior Vice President

 

 

 

 

 